 1
 2
 3                                             CLERK, U.S. DE^r~+~~~rpURT
                                                               -8
 4
                                                ~ AUG               2019
 5                                              i
                                                L__   __   _
                                             CENTR,;~ ~,,;,hit;%OF CALIFORNIA
 6
 7
 8
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. CR 18-712-DMG
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     THOMAS ALBERTSON,
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                            I.

 2         On August 8, 2019, Defendant made his initial appearance on the

 3   Indictment filed in this case. The Court appointed Deputy Federal Public

 4   Defender Howard Schneider to represent the Defendant. Defendant submitted on

 5   the Pretrial Services Officer's recommendation of detention.

6          ❑      On motion of the Government[18 U.S.C. § 31420(1)] in a case

 7   allegedly involving a narcotics or controlled substance offense with maximum

 8   sentence often or more years.

9          D      On motion by the Government or on the Court's own motion

10 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.

12         The Court concludes that the Government is not entitled to a rebuttable

13   presumption that no condition or combination of conditions will reasonably assure

14   the defendant's appearance as required and the safety or any person or the

15   community [18 U.S.C. § 3142(e)(2)].

16                                            II.

17         The Court finds that no condition or combination of conditions will

18   reasonably assure: ~ the appearance of the defendant as required.

19                      ~ the safety of any person or the community.

20                                          III.

21         The Court has considered:(a)the nature and circumstances of the offenses)

22   charged, including whether the offense is a crime of violence, a Federal crime of

23   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

24   or destructive device;(b)the weight of evidence against the defendant;(c)the

25   history and characteristics of the defendant; and (d)the nature and seriousness of

26   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

27   considered the report and recommendation of the U.S. Pretrial Services Agency.

28
 1
 2                                          IV.

 3         The Court bases its conclusions on the following:

 4         As to risk ofnon-appearance:

 5         ~      Defendant was sentenced to a four-year term of imprisonment in the

 6   Los Angeles Superior Court on November 6, 2018 and is not expected to be

 7   released until April 23, 2020.

 8
 9         As to danger to the community:

10         ~      Defendant was sentenced to a four-year term of imprisonment in the

11   Los Angeles Superior Court on November 6, 2018 and is not expected to be

12   released until Apri123, 2020.

13         ~      Allegations in the indictment

14                                             V.

15         IT IS THEREFORE ORDERED that the defendant be detained until trial.

16 ~ The defendant will be committed to the custody of the Attorney General for
17   confinement in a corrections facility separate, to the extent practicable, from

18   persons awaiting or serving sentences or being held in custody pending appeal.

19   The defendant will be afforded reasonable opportunity for private consultation

20   with counsel. On order of a Court of the United States or on request of any

21   attorney for the Government, the person in charge of the corrections facility in

22   which defendant is confined will deliver the defendant to a United States Marshal

23   for the purpose of an appearance in connection with a court proceeding.

24 [18 U.S.C. § 3142(1)]
25
     Dated: August 8, 2019                           /s/
26
                                                ALKA SAGAR
27                                          UNITED STATES MAGISTRATE JUDGE
28
